Citation Nr: 1741699	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for an acquired psychiatric disorder, in excess of 30 percent from July 1, 2010 to March 6, 2015, and in excess of 50 percent from March 6, 2015. 
2.  Entitlement to service connection for a bilateral shoulder disorder. 

3.  Entitlement to service connection for a headache disorder, to include migraines, including as secondary to the service-connected acquired psychiatric disorder.  

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2005 to November 2005, and from July 2006 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, June 2013, and July 2015 rating decisions by the RO in Waco, Texas.  

This case was previously before the Board in February 2016, where the Board granted a 30 percent initial disability rating for the service-connected acquired psychiatric disorder for the period from July 1, 2010 to March 6, 2015, denied a rating in excess of 50 percent for the period from March 6, 2015, and remanded the remaining issues on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Remand (JMR), the Court Clerk vacated the February 2016 Board decision to the extent that the decision denied a rating in excess of 30 percent for the period from July 1, 2010 to March 6, 2015, and a rating in excess of 50 percent for the period from March 6, 2015 for the acquired psychiatric disorder.   

In the instant decision, the Board discusses the relevant law and evidence and addresses whether symptoms and impairment of the acquired psychiatric disorder are similar to or approximate those in the next higher rating criteria.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The Board has also recharacterized the headache disorder issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the instant decision remands the issues of service connection for headache and bilateral shoulder disorders, as well as entitlement to a TDIU, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), with regard to these issues.  

The issues of service connection for headache and bilateral shoulder disorders, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal from July 1, 2010 to March 6, 2015, the service-connected acquired psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, and anger. 

2.  For the entire rating period on July 1, 2010, the service-connected acquired psychiatric disorder was not characterized by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from July 1, 2010 to March 6, 2015, the criteria for a 50 percent disability rating, and no higher, for an acquired psychiatric disorder have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).  

2.  For the entire rating period on appeal from July 1, 2010, the criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The Board's February 2016 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not challenged or overturned on appeal.  The Court did state that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.  

Higher Initial Rating for Acquired Psychiatric Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016). 

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 30 percent disability rating assigned for the appeal period from July 1, 2010 to March 6, 2015, and the 50 percent disability rating assigned from March 6, 2015.  A February 2017 statement reflects that the Veteran wrote that the acquired psychiatric disorder should be rated at least 50 percent disabling for the period from July 1, 2010 to March 6, 2015, and at least 70 percent disabling from March 6, 2015.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from July 1, 2010 to March 6, 2015, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9440 due to symptoms such as chronic sleep impairment, anxiety, depression, and anger.  A June 2010 VA treatment record reflects the Veteran reported anger and that he was "easily agitated."  The Veteran also reported punching a wall and that he enjoyed working for a rental car company.  An April 2010 VA treatment record reflects
that the Veteran reported chronic sleep impairment, being a full-time student, a 
3.3 grade point average, and the inability to concentrate while at school.  An August 2011 VA examination report reflects that the Veteran reported sleep impairment, being currently employed, and that he was terminated from his previous employer for a "bad driving record."  

The August 2011 VA examiner assessed anxiety, chronic sleep impairment, and impaired memory.  The August 2011 VA examiner did not discern panic attacks, impaired judgement, impaired impulse control, the inability to establish and maintain effective relationships, or homicidal or suicidal ideation, and opined that the service-connected acquired psychiatric disability manifested as occupational and social impairment due to mild or transient symptoms.  A GAF score of 65 was assigned.  

A March 2015 VA examination report reflects the Veteran reported feeling anxious about his job, school, and financial situations.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss.  The Veteran also reported that he successfully completed 120 credits of college coursework.  The March 2015 VA examiner opined that the service-connected acquired psychiatric disability manifested as occupational and social impairment due to mild or transient symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected acquired psychiatric disorder more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9440 for the appeal period from July 1, 2010 to March 6, 2015.  38 C.F.R. §§ 4.3, 4.7. 

Because the Board is granting a 50 percent disability rating for the acquired psychiatric disorder for the rating period from July 1, 2010 to March 6, 2015, and the Veteran is already in receipt of a 50 percent rating for the rating period from March 6, 2015, the Board will now evaluate whether a higher rating than 50 percent is warranted for the entire initial rating period from July 1, 2010.  

After a review of all the lay and medical evidence of record, the Board finds that for the period from July 1, 2010 the level of occupational and social impairment due to the acquired psychiatric disorder has not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  The evidence demonstrates depression, difficulty concentrating, hypervigilance, anger, occasional irritability, and memory difficulties.  The evidence of record does not indicate that during the period on appeal the acquired psychiatric disorder manifested impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under hyphenated Diagnostic Code 9434-9400).  While the March 2015 VA examination report reflects that the Veteran reported suicidal ideation when he went through a divorce in 2009, the March 2015 VA examiner specifically assessed that the Veteran was not considered a current imminent or increased risk.  The March 2015 VA examiner also did not discern memory impairment, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suspiciousness, panic attacks, persistent delusions or hallucinations, or persistent danger of hurting self or others.  In addition, the Veteran has consistently denied hallucinations and suicidal or homicidal ideations, and no VA examiner has discerned evidence of psychotic or delusional processes.  See March 2010, April 2010, June 2010, and August 2011 VA treatment records.  

Further, the various GAF scores of 45, 46, and 65 assigned from approximately April 2010 when read together with the other evidence of record, demonstrate mild to moderate symptoms as evidenced by the Veteran's self-reports of part and full-time employment, being a full-time student, a self-reported grade point average of 3.3, depression, anxiety, chronic sleep impairment, and anger.  The lay and medical evidence also shows mild to moderate symptoms as demonstrated by interpersonal relationships, to include living with a girlfriend.  See March 2015 VA treatment record.  Further, a June 2015 VA treatment record reflects that the Veteran reported attending college and studying engineering while working part-time at Verizon Wireless.  Although GAF scores of 46 and 45 (indicative of serious symptoms) were assigned in March 2010 and April 2010, they alone are not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes a GAF score of 65 in August 2011, as well as lay and medical evidence regarding specific symptoms and showing the overall degrees of social and occupational impairment that more nearly approximates occupational and social impairment with reduced reliability and productivity.  For example, the same April 2010 GAF score of 45 included findings of intact concentration and memory and good judgment.  The April 2010 VA examiner also did not discern delusions, hallucinations, or suicidal/homicidal ideation.  In addition, both the August 2011 and March 2015 VA examiners opined that the service-connected acquired psychiatric disorder manifested as occupational and social impairment due to mild or transient symptoms, which the Board finds to be highly probative.  As such, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 50 percent rating for the period from July 1, 2010 to March 6, 2015 but did not more nearly approximate the higher 70 percent disability rating criteria from July 1, 2010.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the acquired psychiatric disorder for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of social and occupational impairment of the acquired psychiatric disorder with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9440, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for an acquired psychiatric disorder that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that are like or similar to the diagnostic criteria for a 50 percent rating for the entire rating period on appeal from July 1, 2010.  The acquired psychiatric disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, and anger, and GAF scores ranging from 45 to 65.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected acquired psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not warranted.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher rating of 50 percent for the acquired psychiatric disorder for the rating period from July 1, 2010 to March 6, 2015 is granted; a rating in excess of 50 percent for the entire rating period from July 1, 2010 is denied.





REMAND

Service Connection for Bilateral Shoulder Disorder 

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a gastrointestinal disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran contends generally that a bilateral shoulder disorder is due to service.  Specifically, the July 2010 claim reflects that the Veteran wrote that he had experienced bilateral shoulder pain since December 2007.  The Veteran's service treatment records document a motor vehicle accident in December 2007.  

Pursuant to the February 2016 Board remand, the Veteran was afforded a VA examination of the shoulders in April 2016.  At that time, the diagnosis was right shoulder strain and left shoulder tendinitis.  As to direct service connection, the VA examiner opined that the bilateral shoulder disorder was less likely than not incurred in or caused by service.  As to the left shoulder, the VA examiner reasoned that "notes relating the history in 2012 to the VA and was seen for his left shoulder in 2007 and was consistent with his history."  As to the right shoulder, the VA examiner reasoned that the service treatment records did not reference any in-service injury; however, the VA examiner did not address the service treatment records reflecting a December 2007 motor vehicle accident, as directed by the February 2016 Board remand.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 271.  

The Board also finds that the April 2016 VA opinion is unclear as it relates to the diagnosed left shoulder disorder and service.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  It is also unclear to the Board whether the examiner considered the Veteran's lay statements of having shoulder disability symptoms since 2007.  As such, on remand an addendum opinion should be provided clarifying that both the Veteran's lay statement and the medical evidence have been considered in rendering the opinion. 

Service Connection for Headache Disorder

The Veteran has advanced that service connection is warranted for a headache disorder, to include as secondary to the service-connected acquired psychiatric disorder.  Specifically, the Veteran has contended that the currently diagnosed tension headaches are due to a December 2007 in-service automobile accident and/or are secondary to the service-connected acquired psychiatric disorder.  See May 2012 notice of disagreement.  

As noted above, service treatment records reflect a December 2007 in-service automobile accident.  A June 2015 VA examination report reflects that the VA examiner specifically assessed tension headaches, and opined that the headaches were not caused by the in-service automobile accident.  The June 2015 VA examiner reasoned that service treatment records did not reflect treatment for headaches and that the headache disorder was first diagnosed in 2010 (post-service).  

As to the theory of secondary service connection (secondary to the service-connected acquired psychiatric disorder), the June 2015 VA examiner opined that the headache disorder is less likely than not proximately due to, or the result of, the service-connected acquired psychiatric disorder.  The June 2015 VA examiner reasoned that medical literature did not suggest that headaches are caused by an adjustment disorder.  As noted by the February 2016 Board remand, the June 2015 VA examiner did provide an opinion regarding whether the service-connected adjustment disorder has aggravated the headache disorder. 

In an April 2016 VA addendum opinion, the same VA examiner opined that the Veteran did not have a currently diagnosed headache disorder, and, therefore, wrote that he/she could not render an opinion as to aggravation without resorting to mere speculation; however, as discussed above, the June 2015 VA examination report reflects that the VA examiner specifically assessed tension headaches.  Because the April 2016 VA examination report did not consider the accurate fact of current disability when attempting to form an opinion, the Board finds that a new VA opinion should be obtained that is based on a factual assumption of current headache disability.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for headache and bilateral shoulder disorders; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for headache and bilateral shoulder disorders and entitlement to a TDIU are REMANDED for the following action:

      1.  Obtain any outstanding VA treatment records
pertaining to a headache and/or migraine disorder, and/or a bilateral shoulder disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2016). 

2.  Send the claims file for new medical opinions.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents. Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

The VA examiner should offer the following opinion:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a bilateral shoulder disorder is causally or etiologically related to service, to specifically include the December 2007 in-service motor vehicle accident?  In rendering the opinion, the VA examiner should address the Veteran's contentions that symptoms began in service.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a headache disorder, is causally or etiologically related to service, to specifically include the December 2007 in-service motor vehicle accident?  

C)  Is it at least as likely as not (50 percent or greater probability) that the headache disorder is caused by the service-connected acquired psychiatric disability? 

D)  If not caused by the service-connected acquired psychiatric disability, is it at least as likely as not (50 percent probability or greater) that the headache disorder is aggravated (worsened in severity beyond the natural progression) by the service-connected acquired psychiatric disability?  

In rendering the opinions requested, the examiner should assume, as fact, that the Veteran has been diagnosed with tension headaches.  

If it is the examiner's opinion that there is aggravation of the currently diagnosed tension headaches, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

      3.  After completing all indicated development, the AOJ
should readjudicate the service connection issues and the TDIU issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


